Citation Nr: 0019492	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. chapter 35.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for the cause of the veteran's death and for DEA 
benefits. 


FINDINGS OF FACT

1.  The veteran died in January 1972 at the age of 58 years.
  
2.  The certificate of death lists emphysema as the cause of 
the veteran's death.

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.   

4.  The record contains no competent evidence that the 
veteran had emphysema or other lung disease during active 
military service.

5.  The record does not contain competent evidence of a nexus 
between a disability that caused the veteran's death, that 
is, emphysema, and injury or disease, including tobacco use, 
during the veteran's active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§  1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).

2.  The appellant's claim for entitlement to DEA benefits is 
not well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter "the Court") has held that 
a well-grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, supra (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the appellant, as the appellant's assertions 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well-grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

In applying the three step analysis for a well-grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in January 
1972 at the age of 58 years.  The cause of death was 
emphysema.  This is the current disability.  Thus, the 
appellant must only satisfy the second and third elements 
under Caluza -- evidence of incurrence or aggravation of 
disease or injury in service, and competent medical evidence 
of a causal nexus between the current disability and the 
inservice injury or disease -- to establish a well grounded 
claim.

As for evidence of incurrence or aggravation of an inservice 
disease or injury, the kind of evidence necessary depends on 
the types of issues presented by the claim.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

This claim is based on the veteran's use of tobacco during 
his active military service.  A precedential opinion by the 
VA General Counsel clarified when entitlement to benefits may 
be awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection may be established 
if the evidence shows injury or disease resulting from 
tobacco use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 
(1993). The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206. This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103). However, this new section 
applies only to claims filed after June 9, 1998. As the 
appellant in the present case filed this claim in February 
1997, the statutory change will not affect the disposition of 
this appeal.

The Board first notes that the claims file contains no 
service medical records.  A request for the records was 
returned with a reply that indicates that the records may 
have been destroyed during the 1973 fire at the National 
Personnel Records Center (NPRC).  The reply also indicates 
that the veteran's induction and discharge physical 
examinations cannot be reconstructed.  A review of the 
evidence reveals  no evidence of a diagnosis of emphysema or 
other lung disease during the veteran's military service.  
The evidence that the appellant has submitted regarding an 
inservice disease or injury incurred by the veteran 
essentially consists of letters from the veteran during his 
active duty service.  In these letters, the veteran makes 
various references to cigarettes and smoking, such as a 
request to his mother to send him an ashtray, and his 
statements regarding the government issuance of free 
cigarettes.  The Board has no reason to dispute the assertion 
that the veteran used tobacco in service.  The Board finds 
that the appellant has submitted more than sufficient 
evidence, for purposes of a well-grounded claim, that the 
veteran used tobacco during active military service. 

The appellant's more difficult task, however, is presenting 
sufficient evidence of a nexus between the veteran's death 
from emphysema and his inservice use of tobacco.  This nexus 
evidence must be based on an opinion from a competent medical 
authority.  See Caluza, supra.  The Board has reviewed the 
record for such evidence, including careful consideration of 
the most recent evidence submitted by the appellant, and 
finds that this element of a well-grounded claim has not been 
satisfied.  An October 1997 letter of treatment from Albert 
B. Pavy, Jr., M.D., indicates that Dr. Pavy diagnosed the 
veteran as having emphysema during the period of his 
treatment of the veteran, from the late 1950's to 1964.  
Similarly, a May 1998 letter of treatment from Louis Levy, 
II, M.D., indicates that Dr. Levy treated the veteran from 
1962 until 1972, and notes that the veteran had a history of 
shortness of breath going back to 1950, and was the reason 
that Dr. Levy suggested the veteran stop smoking when he 
first began treating him in 1962.  Dr. Levy also stated that 
cigarette smoking plays a role in chronic pulmonary disease.  
The reason these documents do not assist the appellant's 
claim is that neither doctor has presented an opinion that it 
was the veteran's smoking during his active service in the 
1940's that caused the emphysema, which was first diagnosed 
by Dr. Pavy more than 10 years following service discharge.  
The Board also notes that the veteran claimed that his 
shortness of breath did not begin until over five years 
following service discharge, which is contrary to the 
appellant's assertions of the veteran's inservice breathing 
problems.    

To establish a nexus between the veteran's death and 
inservice tobacco use, competent medical evidence is 
necessary to show that the veteran's tobacco use during his 
service years -- as opposed to his entire history of tobacco 
use before, during and after service -- was the cause of his 
emphysema.  For this reason, the appellant's submission of 
evidence that could be construed as medical treatise evidence 
regarding the connection between smoking and the development 
of emphysema does not satisfy the requirements of a well-
grounded claim.  Setting aside the question of whether the 
articles regarding emphysema actually constitutes medical 
treatise information, the Board finds that this information 
is simply too generic to satisfy the specific requirements of 
the present case.  The question to be resolved is not whether 
smoking causes emphysema, but rather whether the veteran's 
smoking during service -- as opposed to a lifetime of smoking 
before, during and after service -- led to his death.  As 
referenced in one of the decisions from the Court that the 
appellant has submitted for the Board's consideration, both 
of which the Board has reviewed, generic information from a 
medical treatise "is too general and inconclusive" to 
establish the critical nexus evidence required to well ground 
a service connection claim.  Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).  Similarly, the Surgeon General's warning 
printed on the package of cigarettes submitted in support of 
the claim is too general ("Smoking Causes ... Emphysema ...") 
to be evidence that the veteran's smoking in service - as 
opposed to the totality of his smoking history - caused his 
fatal disease.  

The Board also considers all of the fact specific evidence 
that the appellant has submitted, namely the veteran's 
inservice letters home and the statements from the veteran's 
daughter.  The Board finds that this evidence, either by 
itself or in conjunction with the other evidence of record, 
does not provide competent medical evidence of a nexus 
between inservice tobacco use and the veteran's death.  The 
Board has carefully reviewed all of the veteran's letters 
that the appellant has submitted.  While these letters, as 
previously discussed, certainly present evidence of inservice 
smoking, they do not provide medical evidence of a lung 
condition caused by this inservice smoking, as the appellant 
contends.  The appellant refers to such evidence in the 
veteran's letters as gasping for breath in a cold shower, 
catching a cold in January and having breathing difficulty 
while walking the hills of San Francisco.  The Board finds 
nothing in this evidence that relates these conditions to 
smoking, as opposed to conditions that could have occurred to 
someone who did not use tobacco.  It would be purely 
conjecture to conclude that events such as those detailed in 
the veteran's letters are related to smoking.    

The veteran's daughter has submitted detailed statements 
regarding the veteran's smoking and his development of 
emphysema.  She describes how her father smoked for many 
years prior to service entry and continued to smoke after he 
left the service.  Evidence such as this only reinforces the 
uncertainty of whether or not the veteran's smoking during 
service caused his death.  While the Board accepts this 
evidence as an accurate assessment of the veteran's tobacco 
use, it does not provide the necessary evidence, from a 
competent medical authority, to connect the veteran's years 
of inservice smoking alone to his death from emphysema.  This 
is especially true when, as here, the evidence indicates that 
the veteran also smoked tobacco for years prior to and 
following military service.        

In assessing all of the evidence of record regarding a nexus 
between the veteran's tobacco use in service and his death 
from emphysema, the Board is left with simply the appellant's 
assertion, as well as those of her daughter, that the 
veteran's death was caused by cigarette smoking during active 
service.  However, the record does not show that either the 
appellant or the veteran's daughter is a medical professional 
or has the training and expertise that would qualify her to 
provide opinions on clinical findings regarding the etiology 
of the veteran's emphysema, or its relationship to tobacco 
use in service.  Consequently, these statements do not 
constitute competent medical evidence for the purpose of 
making the appellant's claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1999).  In this case, however, 
the veteran had not established any service-connected 
disabilities during his lifetime.  Therefore, there is no 
disability of this sort to be the principal or contributory 
cause of the veteran's death.   

As set forth above, the appellant's claim fails to provide 
sufficient competent evidence of a medical nexus between the 
veteran's inservice smoking and the cause of his death from 
emphysema.  Therefore, the Board concludes that the claim for 
service connection for cause of death is not plausible, and 
as a result is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In the present case, the Board finds 
that this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
issued in conjunction with this appeal advises the appellant 
that evidence fails to show that the cause of the veteran's 
death was related to his military service, and that there is 
no evidence of any relationship between the veteran's death, 
from emphysema, and tobacco use in service.  Moreover, unlike 
the situation in Robinette, supra, the appellant has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make her claim 
well grounded. 

II. DEA benefits

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1999).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, denied, entitlement to DEA is 
also denied.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1999).       


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  Entitlement to DEA benefits is, 
therefore, also denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

